DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2021 has been entered.
 
Response to Arguments
In regards to the rejection of claims 1, 8 and 15 under 35 U.S.C. 102(a)(1), the Applicant’s arguments have been considered but are moot due to the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Morrow (U.S. Publication No. 20160076363) in view of Coon (U.S. Publication No. 20130206402).
In regards to claim 1, Morrow teaches a method comprising: 
deploying a wellbore dart (Fig. 1, pp[0013]: discrete wellbore device 40 is deployed in well 20) configured for plugging at least one zone of a hydrocarbon well (pp[0017], [0021]: device 40 includes a wellbore tool 50 which may include and/or be a plug 64 and/or a packer 66. The downhole operation may include at least partial, or even complete, occlusion of the wellbore conduit by the plug and/or by the packer.), the wellbore dart including a wellbore dart identifier (pp[0037], [0061], Fig. 1, 3: the device 40 (dart) has a dart identifier because communication network 70, which includes nodes 72, may (passively or actively) detect proximity of discrete wellbore device 40 thereto and/or flow of discrete wellbore device 40 there past. The node then may convey this information, via data signal 71, along wellbore conduit 32 and/or to surface region 24.); 
deploying a shoulder (the outer portion of the nodes 72 as shown below) in a casing (30) of the at least one zone of the hydrocarbon well (20); 

    PNG
    media_image1.png
    720
    546
    media_image1.png
    Greyscale

Figure 1(annotated)

receiving, by a first node in the at least one zone, from the wellbore dart when the wellbore dart is proximate to the first node, the wellbore dart identifier (pp[0007],[0016],[0037], [0061], Fig. 1, 3: communication network 70, which includes nodes 72. Each node 72 may (passively or actively) detect proximity of discrete wellbore device 40 thereto and/or flow of discrete wellbore device 40 there past. The node then may convey this information, via data signal 71, along wellbore conduit 32 and/or to surface region 24.); 
performing a comparison of the shoulder and the wellbore dart identifier to determine that the shoulder and the wellbore dart identifier match (Fig. 3, pp[0061]: Comparing the calculated location of the discrete wellbore device to the actual location of the discrete wellbore device to determine is the calculated location and actual location match. A location of each node of the downhole communication network may be (at least approximately) known and/or tabulated. As such, the actual location of the discrete wellbore device may be determined based upon knowledge of which node of the downhole communication network is receiving the location indication signal from the discrete wellbore device.); 
detecting an arrival of the wellbore dart at an intended location for the wellbore dart based on the determination that the shoulder and the wellbore dart identifier match (pp[0016],[0039]: Downhole communication network 70 also may be configured to transmit a wireless actuation signal to discrete wellbore device 40 once the discrete wellbore device reaches a target region of the wellbore conduit.); 
stopping the wellbore dart at the intended location based on the detecting of the arrival; and activating the wellbore dart to plug the at least one zone of the hydrocarbon well at the intended location (pp[0038], [0039], [0080): the discrete wellbore device may include a plug and/or a packer that may be configured to at least partially, or even completely, block and/or occlude the wellbore conduit responsive to receipt of a wireless actuation signal from the downhole communication network and/or from the given node thereof. The actuation of the packer will stop the wellbore dart 40 at the intended location.).
Morrow is silent regarding the shoulder comprising a unique shoulder identifier.
However, Morrow does desire to know the location of each of the downhole nodes and detect the actual location of the discrete wellbore device based upon knowledge of which node of the downhole communication network is receiving the location indication signal from the discrete wellbore device.
(20; Fig. 1A) comprising a unique shoulder identifier (pp[0030], Fig. 1A: the dart 24 identifies the unique identifier on the target shoulder, e.g. 20c, and neither targets nor actuates other sleeves 22a, 22b.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the shoulder of Morrow such that the shoulder included a unique shoulder identifier as taught by Coon so that the dart is able to better locate the target zone in the wellbore and avoid actuating at incorrect locations (pp[0030]). 

In regards to claim 2, the combination of Morrow and Coon teaches the method of claim 1.
Morrow further teaches wherein the activating of the wellbore dart includes sending, in response to detecting the arrival of the wellbore dart at the intended location (pp[0039]: Downhole communication network 70 also may be configured to transmit a wireless actuation signal to discrete wellbore device 40 once the discrete wellbore device reaches a target region of the wellbore conduit), a command to a firing module (60) of the wellbore dart (pp[0020],[0027], [0039, [0041], Fig. 2: perforation device 60 that is configured to form one or more perforations 62 when communication device 90 of device 40 receives such command signal from node 72.).
However, the combination of Morrow and Coon does not explicitly teach the command effective to cause the wellbore dart to plug the zone of the hydrocarbon well.
(40) includes a packer (pp[0021], Fig.2: wellbore tool 50 of device 40 may include and/or be a plug 64 and/or a packer 66) and a perforation device (60; pp[0020]) that creates perforations (62; Fig.1).	
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Morrow and Coon such that a command to the perforation device (firing module) causes the wellbore dart to plug the zone of the hydrocarbon well in order to set the dart at the target location and isolate the target location during perforation as the operation to be carried out by the dart of the combination of Morrow and Coon in response to an actuation signal may include multiple different operations such as firing a perforation gun or expanding a packer/plug (pp[0080], [0085]). 

In regards to claim 3, the combination of Morrow and Coon teaches the method of claim 1.
Morrow further teaches wherein the wellbore dart (40) includes a communication module (90; Fig. 2) that communicates with the first node (72) as the wellbore dart traverses the hydrocarbon well (pp[0017]: communication device 90 may be configured to communicate with downhole communication network 70 via a wireless communication signal 88 while discrete wellbore device 40 is being conveyed within the wellbore conduit.).  




Morrow further teaches wherein the first node is positioned adjacent to an interior surface of the hydrocarbon well (Fig. 2, pp[0048]: one or more nodes 72 of downhole communication network 70 may be operatively attached to an external surface of wellbore tubular 30. As another example, one or more nodes 72 of downhole communication network 70 may be operatively attached to an internal surface of wellbore tubular 30.).  

In regards to claim 6, the combination of Morrow and Coon teaches the method of claim 1.
Morrow further teaches wherein the first node (nodes 72 in well 20) is in communication with a surface operator (pp[0016], Fig. 1: surface region 24 in communication with nodes 72) through at least one of acoustic coupling, fiber optic cables, or electromagnetic waves (pp [0016], [0043], [0044]: data signal 71 may include and/or be an acoustic wave, a high frequency acoustic wave, a low frequency acoustic wave, a radio wave, an electromagnetic wave, light, an electric field, and/or a magnetic field. Data may be transferred via wired communication as well.).  

In regards to claim 7, the combination of Morrow and Coon discloses the method of claim 1.
Morrow further teaches wherein the first node is in communication with a second node to relay data from the second node to a surface operator (pp[0016], [0043], Fig. 1, 2: downhole communication network 70 may be configured to sequentially transmit data signal 71 among the plurality of nodes 72 (transmission of signal 71 from one node to another node) and/or along wellbore conduit 32 until the signal reaches the surface 24.). 

In regards to claim 8, Morrow teaches a system comprising: 
 a wellbore dart (Fig. 1, pp[0013]: discrete wellbore device 40 is deployed in well 20); 
 a first node in communication with the wellbore dart (Fig. 1,  pp[0031]: communication network includes multiple nodes 72 which are in communication with wellbore device 40); and
 a surface operator in communication with the first node (pp[0016]: surface region 24 in communication with nodes 72), wherein the surface operator comprises one or more processors (pp[0003], [0091]: computer which includes a processor) configured to perform operations for: 
deploying the wellbore dart configured for plugging at least one zone of a hydrocarbon well (Fig. 1, pp[0013]: discrete wellbore device 40 is deployed in well 20), the wellbore dart including a wellbore dart identifier (pp[0037], [0061], Fig. 1, 3: the device 40 (dart) has a dart identifier because communication network 70, which includes nodes 72, may (passively or actively) detect proximity of discrete wellbore device 40 thereto and/or flow of discrete wellbore device 40 there past. The node then may convey this information, via data signal 71, along wellbore conduit 32 and/or to surface region 24.); 
deploying a shoulder in a casing of the at least one zone of the hydrocarbon well (the outer portion of the nodes 72 as shown below); 

    PNG
    media_image1.png
    720
    546
    media_image1.png
    Greyscale

Figure 1(annotated)

receiving, by the first node in the at least one zone, from the wellbore dart when the wellbore dart is proximate to the first node, the wellbore dart identifier (pp[0007],[0016],[0037], [0061], Fig. 1, 3: communication network 70, which includes nodes 72. Each node 72 may (passively or actively) detect proximity of discrete wellbore device 40 thereto and/or flow of discrete wellbore device 40 there past. The node then may convey this information, via data signal 71, along wellbore conduit 32 and/or to surface region 24.), performing a comparison of the shoulder and the wellbore dart identifier to determine that the shoulder and the wellbore dart identifier match (Fig. 3, pp[0061]: Comparing the calculated location of the discrete wellbore device to the actual location of the discrete wellbore device to determine is the calculated location and actual location match. A location of each node of the downhole communication network may be (at least approximately) known and/or tabulated. As such, the actual location of the discrete wellbore device may be determined based upon knowledge of which node of the downhole communication network is receiving the location indication signal from the discrete wellbore device.); 
 detecting an arrival of the wellbore dart at an intended location for the wellbore dart based on the determination that the shoulder and the wellbore dart identifier match (pp[0016],[0039]: Downhole communication network 70 also may be configured to transmit a wireless actuation signal to discrete wellbore device 40 once the discrete wellbore device reaches a target region of the wellbore conduit.); 
stopping the wellbore dart at the intended location based on the detecting of the arrival; and 
activating the wellbore dart to plug the at least one zone of the hydrocarbon well at the intended location (pp[0038], [0039], [0080): the discrete wellbore device may include a plug and/or a packer that may be configured to at least partially, or even completely, block and/or occlude the wellbore conduit responsive to receipt of a wireless actuation signal from the downhole communication network and/or from the given node thereof. The actuation of the packer will stop the wellbore dart 40 at the intended location.).
Morrow is silent regarding the shoulder comprising a unique shoulder identifier.
However, Morrow does desire to know the location of each of the downhole nodes and detect the actual location of the discrete wellbore device based upon knowledge of which node of the downhole communication network is receiving the location indication signal from the discrete wellbore device.
(20; Fig. 1A) comprising a unique shoulder identifier (pp[0030], Fig. 1A: the dart 24 identifies the unique identifier on the target shoulder, e.g. 20c, and neither targets nor actuates other sleeves 22a, 22b.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the shoulder of Morrow such that the shoulder included a unique shoulder identifier as taught by Coon so that the dart is able to better locate the target zone in the wellbore and avoid actuating at incorrect locations (pp[0030]). 

In regards to claim 9, the combination of Morrow and Coon teaches the system of claim 8.
Morrow further teaches wherein the activating of the wellbore dart includes sending, in response to detecting the arrival of the wellbore dart at the intended location (pp[0039]: Downhole communication network 70 also may be configured to transmit a wireless actuation signal to discrete wellbore device 40 once the discrete wellbore device reaches a target region of the wellbore conduit.), a command to a firing module (60) of the wellbore dart (Pp[0041]: the command/ actuation signal can come from the surface region to the downhole communication network 70 as data signal 71, transferring the signal and/or command along wellbore conduit 32. pp[0020],[0027], [0039, [0041], Fig. 2: perforation device 60, of the device 40, is configured to form one or more perforations 62 when communication device 90 of device 40 receives such command signal from node 72.).
the combination of Morrow and Coon does not explicitly teach the command effective to cause the wellbore dart to plug the zone of the hydrocarbon well.  
(40) includes a packer (pp[0021], Fig.2: wellbore tool 50 of device 40 may include and/or be a plug 64 and/or a packer 66).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Morrow and Coon such that the command to the perforation device (firing module) causes the wellbore dart to plug the zone of the hydrocarbon well in order to set the dart at the target location and isolate the target location during perforation  as the operation to be carried out by the dart of the combination of Morrow and Coon in response to an actuation signal may include multiple different operations such as firing a perforation gun or expanding a packer/plug (pp[0080], [0085]). 

In regards to claim 10, the combination of Morrow and Coon teaches the system of claim 8.
Morrow further teaches wherein the wellbore dart includes a communication module (90; Fig. 2) that communicates with the first node as the wellbore dart traverses the hydrocarbon well (pp[0017]: communication device 90 may be configured to communicate with downhole communication network 70 via a wireless communication signal 88 while discrete wellbore device 40 is being conveyed within the wellbore conduit.)..  

In regards to claim 11, the combination of Morrow and Coon teaches the system of claim 8.
Morrow further teaches wherein the first node is positioned adjacent to an interior surface of the hydrocarbon well (Fig. 2, pp[0048]: one or more nodes 72 of downhole communication network 70 may be operatively attached to an external surface of wellbore tubular 30. As another example, one or more nodes 72 of downhole communication network 70 may be operatively attached to an internal surface of wellbore tubular 30.).  

In regards to claim 13, the combination of Morrow and Coon teaches the system of claim 8.
Morrow further teaches wherein the first node (Fig. 1, 2: nodes 72) is in communication with the surface operator (pp[0016], Fig. 1: surface region 24 in communication with nodes 72)  through at least one of acoustic coupling, fiber optic cables, or electromagnetic waves (pp [0016], [0043], [0044]: data signal 71 may include and/or be an acoustic wave, a high frequency acoustic wave, a low frequency acoustic wave, a radio wave, an electromagnetic wave, light, an electric field, and/or a magnetic field.  Data may be transferred via wired communication as well.).  

In regards to claim 14, the combination of Morrow and Coon teaches the system of claim 8.
Morrow further teaches wherein the first node is in communication with a second node to relay data from the second node to the surface operator (pp[0016], [0043], Fig, 1: downhole communication network 70 may be configured to sequentially transmit data signal 71 among the plurality of nodes 72 (transmission of signal 71 from one node to another node) and/or along wellbore conduit 32 until the signal reaches the surface 24.).  

(pp[0091], Fig. 3, 4: steps of the of the method of the disclosure may, represent executable instructions that cause a computer, processor, and/or other logic device to respond, to perform an action, to change states, to generate an output or display, and/or to make decisions.), are operable to perform operations for:
 deploying a wellbore dart (Fig. 1, 3: step 110 requires wellbore device 40 to be conveyed in the wellbore)  configured for plugging at least one zone of a hydrocarbon well, the wellbore dart including a wellbore dart identifier (pp[0017], [0021]: device 40 includes a wellbore tool 50 which may include and/or be a plug 64 and/or a packer 66. The downhole operation may include at least partial, or even complete, occlusion of the wellbore conduit by the plug and/or by the packer.); 
deploying a shoulder (the outer portion of the nodes 72 as shown below) in a casing (30) of the at least one zone of the hydrocarbon well (20); 

    PNG
    media_image1.png
    720
    546
    media_image1.png
    Greyscale

Figure 1(annotated)

receiving, by a first node in the at least one zone, from the wellbore dart when the wellbore dart is proximate to the first node, the wellbore dart identifier (pp[0007],[0016],[0037], [0061], Fig. 1, 3: communication network 70, which includes nodes 72. Each node 72 may (passively or actively) detect proximity of discrete wellbore device 40 thereto and/or flow of discrete wellbore device 40 there past. The node then may convey this information, via data signal 71, along wellbore conduit 32 and/or to surface region 24.);
 performing a comparison of the unique shoulder identifier and the wellbore dart identifier to determine that the shoulder  and the wellbore dart identifier match (Fig. 3, pp[0061]: Comparing the calculated location of the discrete wellbore device to the actual location of the discrete wellbore device to determine is the calculated location and actual location match. A location of each node of the downhole communication network may be (at least approximately) known and/or tabulated. As such, the actual location of the discrete wellbore device may be determined based upon knowledge of which node of the downhole communication network is receiving the location indication signal from the discrete wellbore device.); 
 detecting an arrival of the wellbore dart at an intended location for the wellbore dart based on the determination that the shoulder and the wellbore dart identifier (pp[0016],[0039]: Downhole communication network 70 also may be configured to transmit a wireless actuation signal to discrete wellbore device 40 once the discrete wellbore device reaches a target region of the wellbore conduit.);
 stopping the wellbore dart at the intended location based on the detecting of the arrival; and activating the wellbore dart to plug the at least one zone of the hydrocarbon well at the intended location (pp[0038], [0039], [0080): the discrete wellbore device may include a plug and/or a packer that may be configured to at least partially, or even completely, block and/or occlude the wellbore conduit responsive to receipt of a wireless actuation signal from the downhole communication network and/or from the given node thereof. The actuation of the packer will stop the wellbore dart 40 at the intended location.).
Morrow is silent regarding the shoulder comprising a unique shoulder identifier.
However, Morrow does desire to know the location of each of the downhole nodes and detect the actual location of the discrete wellbore device based upon knowledge of which node of the downhole communication network is receiving the location indication signal from the discrete wellbore device.
(20; Fig. 1A) comprising a unique shoulder identifier (pp[0030], Fig. 1A: the dart 24 identifies the unique identifier on the target shoulder, e.g. 20c, and neither targets nor actuates other sleeves 22a, 22b.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the shoulder of Morrow such that the shoulder included a unique shoulder identifier as taught by Coon so that the dart is able to better locate the target zone in the wellbore and avoid actuating at incorrect locations (pp[0030]). 

In regards to claim 16, the combination of Morrow and Coon teaches the tangible, non-transitory computer-readable media of claim 15.
Morrow further teaches wherein the activating of the wellbore dart includes sending, in response to detecting the arrival of the wellbore dart at the intended location (pp[0031]: surface operator at surface region 24 can send command signals to device 40 to perform operations via the nodes 72 of communication network 70. pp[0039]: Downhole communication network 70 also may be configured to transmit a wireless actuation signal to discrete wellbore device 40 once the discrete wellbore device reaches a target region of the wellbore conduit.), a command to a firing module (60) of the wellbore dart (Pp[0041]: the command/ actuation signal can come from the surface region to the downhole communication network 70 as data signal 71, transferring the signal and/or command along wellbore conduit 32 to the device 40 (dart). pp[0020],[0027], [0039, [0041], Fig. 2: perforation device 60, of the device 40,  is configured to form one or more perforations 62 when communication device 90 of device 40 receives such command signal from node 72.).

	Morrow does disclose that the wellbore dart (40) includes a packer (pp[0021], Fig.2: wellbore tool 50 of device 40 may include and/or be a plug 64 and/or a packer 66).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Morrow and Coon such that the command to the perforation device (firing module) causes the wellbore dart to plug the zone of the hydrocarbon well in order to set the dart at the target location and isolate the target location during perforation as the operation to be carried out by the dart of the combination of Morrow and Coon in response to an actuation signal may include multiple different operations such as firing a perforation gun or expanding a packer/plug (pp[0080], [0085]). 

In regards to claim 17, the combination of Morrow and Coon teaches the tangible, non-transitory computer-readable media of claim 15.
Morrow further teaches wherein the wellbore dart (40) includes a communication module (90; Fig. 2) that communicates with the first node as the wellbore dart traverses through the hydrocarbon well (pp[0017]: communication device 90 may be configured to communicate with downhole communication network 70 via a wireless communication signal 88 while discrete wellbore device 40 is being conveyed within the wellbore conduit.).  

In regards to claim 18, the combination of Morrow and Coon teaches the tangible, non-transitory computer-readable media of claim 15.
(Fig. 2, pp[0048]: one or more nodes 72 of downhole communication network 70 may be operatively attached to an external surface of wellbore tubular 30. As another example, one or more nodes 72 of downhole communication network 70 may be operatively attached to an internal surface of wellbore tubular 30.).    

In regards to claim 20, the combination of Morrow and Coon teaches the tangible, non-transitory computer-readable media of claim 15.
Morrow further teaches wherein the first node (nodes 72 in well 20) is in communication with a surface operator (pp[0016], Fig. 1: surface region 24 in communication with nodes 72) through at least one of acoustic coupling, fiber optic cables, or electromagnetic waves (pp [0016], [0043], [0044]: data signal 71 may include and/or be an acoustic wave, a high frequency acoustic wave, a low frequency acoustic wave, a radio wave, an electromagnetic wave, light, an electric field, and/or a magnetic field.  Data may be transferred via wired communication as well.).  

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Morrow (U.S. Publication No. 20160076363) in view of Coon (U.S. Publication No. 20130206402) and in further view of Ingraham et al. (U.S. Publication No. 20160084075).
In regards to claim 5, the combination of Morrow and Coon teaches the method of claim 1.
Morrow further teaches receiving, by the first node, location information from the wellbore dart, location information (pp[0007],[0016],[0037], Fig. 1, 3: communication network 70, which includes nodes 72. Each node 72 may (passively or actively) detect proximity of discrete wellbore device 40 thereto and/or flow of discrete wellbore device 40 there past. The node then may convey this information, via data signal 71, along wellbore conduit 32 and/or to surface region 24.).
However, the combination of Morrow and Coon is silent regarding wherein the location information further indicates a speed of the wellbore dart travelling through the hydrocarbon well.  
Ingraham, drawn to a wellbore autonomous device that communicates with a plurality of nodes downhole, discloses wherein the location information further indicates a speed of the wellbore dart travelling through the hydrocarbon well (Fig. 2, pp[0093]: the controller 224 may process signals received from the receiver coils to identify downhole features, identify identification markers and determine a speed of the dart 101).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the method of the combination of Morrow and Coon such that the location information further indicates a speed of the wellbore dart as taught by Ingraham in order to determine how fast the dart is traveling in the well or if the dart has encountered an obstruction in the well.  Furthermore, Ingraham discusses that identifying the speed of the dart can be used to identify specific geometry features within the wellbore (pp[0114]). Additionally, Morrow discloses that the speed determination can be used as an alternative or additional means of position determination (pp[0046]).



Morrow further teaches that the first node is configured to receive location information from the wellbore dart (pp[0007],[0016],[0037], Fig. 1, 3: communication network 70, which includes nodes 72. Each node 72 may (passively or actively) detect proximity of discrete wellbore device 40 thereto and/or flow of discrete wellbore device 40 there past. The node then may convey this information, via data signal 71, along wellbore conduit 32 and/or to surface region 24.).
However, the combination of Morrow and Coon is silent regarding wherein the location information further indicates a speed of the wellbore dart travelling through the hydrocarbon well.  
Ingraham, drawn to a wellbore autonomous device that communicates with a plurality of nodes downhole, discloses wherein the location information further indicates a speed of the wellbore dart travelling through the hydrocarbon well (Fig. 2, pp[0093]: the controller 224 may process signals received from the receiver coils to identify downhole features, identify identification markers and determine a speed of the dart 101).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the system of the combination of Morrow and Coon such that the location information further indicates a speed of the wellbore dart as taught by Ingraham in order to determine how fast the dart is traveling in the well or if the dart has encountered an obstruction in the well. Furthermore, Ingraham discusses that identifying the speed of the dart can be used to identify specific geometry features within the wellbore (pp[0114]). Additionally, 

In regards to claim 19, the combination of Morrow and Coon teaches the tangible, non-transitory computer-readable media of claim 15
Morrow further teaches that the instructions, when executed by the processor, are operable to perform further operations for receiving, by the first node, location information from the wellbore dart (pp[0007],[0016],[0037], Fig. 1, 3: communication network 70, which includes nodes 72. Each node 72 may (passively or actively) detect proximity of discrete wellbore device 40 thereto and/or flow of discrete wellbore device 40 there past. The node then may convey this information, via data signal 71, along wellbore conduit 32 and/or to surface region 24.).
However, the combination of Morrow and Coon is silent regarding wherein the location information further indicates a speed of the wellbore dart travelling through the hydrocarbon well.  
Ingraham, drawn to a wellbore autonomous device that communicates with a plurality of nodes downhole, discloses wherein the location information further indicates a speed of the wellbore dart travelling through the hydrocarbon well (Fig. 2, pp[0093]: the controller 224 may process signals received from the receiver coils to identify downhole features, identify identification markers and determine a speed of the dart 101).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Morrow and Coon such that the location information 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/LAMIA QUAIM/Examiner, Art Unit 3676          

/ROBERT E FULLER/Primary Examiner, Art Unit 3676